Citation Nr: 0731396	
Decision Date: 10/04/07    Archive Date: 10/16/07

DOCKET NO.  00-07 180A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for a skin rash.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to April 
1969.  The veteran also had service in the Republic of 
Vietnam from April 1968 to November 1968.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 1999 decision rendered by the 
Pittsburgh, Pennsylvania Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied service 
connection for a skin rash.

The veteran testified before the undersigned Veterans Law 
Judge at a hearing in January 2002.  A transcript of the 
hearing is of record.

In a decision dated in August 2003, the Board remanded this 
case for additional development The requested development has 
been completed.


FINDINGS OF FACT

1.  Service in the Republic of Vietnam from April 1968 to 
November 1968 has been verified; and exposure to an herbicide 
agent is presumed.  

2.  A skin rash, diagnosed as perivascular dermatitis, is not 
a VA-recognized disease for which service connection may be 
presumed, on the basis of herbicide exposure.

3.  Perivascular dermatitis did not manifest in service or 
for several years thereafter; and has not been shown to be 
etiologically related to service by competent medical 
evidence.


CONCLUSION OF LAW

A skin rash was not incurred in or aggravated by active duty 
military service, including herbicide exposure; nor may it be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 
1116, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions.  The veteran's claim was received in 
September 1998, prior to enactment of the VCAA.  Given the 
foregoing, the Board finds that notices in May 2001, January 
2004, and June 2005 substantially complied with the specific 
requirements of the VCAA.  These letters notified the veteran 
of VA's responsibilities in obtaining information to assist 
the veteran in completing his claim, identified the veteran's 
duties in obtaining information and evidence to substantiate 
his claim, and requested that the veteran send in evidence in 
his possession that would support his claim.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held in 
part that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  See also Mayfield v. Nicholson, 19 
Vet. App. 103, 110 (2005), reversed on other grounds, 
Mayfield v. Nicholson, 20 Vet. App. 537 (2006).  The Court 
has held that there is no basis for concluding that harmful 
error occurs simply because a claimant receives VCAA notice 
after an initial adverse adjudication.  (See Mayfield).  In 
this case, any notice received by the appellant after the 
initial rating action is harmless error.

The National Personnel Records Center (NPRC) in St. Louis, 
Missouri, informed the RO that the veteran's original claims 
file had been lost and rebuilt in March 1980.  The veteran 
was informed that his service records were unavailable.  
While the Board acknowledges that it has a heightened duty to 
explain its findings and conclusions and to carefully 
consider the benefit-of-the-doubt rule under these 
circumstances (see O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992)), 
further attempts to obtain additional evidence would be 
futile.  VA has provided the veteran with VA examinations, 
and has associated VA treatment records with the claims 
folder, and has provided several opportunities for the 
veteran to submit additional evidence.  The veteran has not 
identified any additional evidence pertinent to his claims, 
not already of record and there are no additional records to 
obtain.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a claim, including 
the degree of disability and the effective date of an award.  
As this claim is being denied, any other notice requirements 
beyond those cited for service connection claims, are not 
applicable; however the veteran received this notice in March 
2006 and July 2007.  There has been substantial compliance 
with all pertinent VA law and regulations, and to move 
forward with this claim would not cause any prejudice to the 
appellant.

Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2007).  

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992). 

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period from 
January 9, 1952, to May 7, 1975, shall be presumed to have 
been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  38 C.F.R. §§ 3.307(a)(6), 3.313 (2007).

VA regulations provide that, if a veteran was exposed to an 
herbicide agent (Agent Orange) during active service, service 
connection is presumed for the following disorders: chloracne 
or other acneform disease consistent with chloracne.  38 
C.F.R. § 3.309(e) (2007).

Chloracne or other acneform disease consistent with chloracne 
must become manifest to a degree of 10 percent or more within 
a year after the last date on which the veteran was exposed 
to an herbicide agent during active military, naval, or air 
service.  38 C.F.R. § 3.307(a)(6)(ii)(2007).

VA has determined that a presumption of service connection 
based on exposure to herbicides used in the Republic of 
Vietnam during the Vietnam era is not warranted for any 
condition for which VA has not specifically determined a 
presumption of service connection is warranted.  See 68 Fed. 
Reg. 27630 - 27641 (May 20, 2003); see also 67 Fed. Reg. 
42600 (June 24, 2002); 66 Fed. Reg. 2376 (Jan. 11, 2001); 64 
Fed. Reg. 59232 (November 2, 1999).  Perivascular dermatitis 
is not a recognized disease for which VA allows presumptive 
service connection.

The veteran contends that he incurred perivascular dermatitis 
as a result of his service in Vietnam.  The Board has 
considered the veteran's contentions, but finds however, that 
the preponderance of the evidence is against the claim.  

The record reflects that the veteran served on active duty in 
Vietnam with the United States Army from April 1968 to 
November 1968.  Pursuant to 38 C.F.R. § 3.307(a)(6)(iii), he 
is therefore presumed to have been exposed to one or more 
herbicide agents during his tour of duty in Vietnam, in the 
absence of affirmative evidence to the contrary.  As 
previously indicated though, perivascular dermatitis is not 
listed as a disease that may be presumptively service-
connected based on presumed herbicide exposure in Vietnam.  
See 38 C.F.R. § 3.307(a)(6)(ii)(2007).  Therefore, service 
connection on a presumptive basis, for perivascular 
dermatitis, based on exposure to an herbicide agent is not 
warranted.  Further, it is not shown that the veteran has 
been diagnosed with chloracne or other acneform disease 
consistent with chloracne within a year after the last date 
on which the veteran was exposed to Agent Orange.

Notwithstanding the foregoing regulations, the United States 
Court of Appeals for the Federal Circuit has determined that 
the Veterans' Dioxin and Radiation Exposure Compensation 
Standards Act, Pub. L. No. 98-542, §5, 98 Stat. 2725, 2727- 
29 (1984), does not preclude establishment of service 
connection with proof of actual direct causation.  See Combee 
v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In this regard, the Board must analyze whether the veteran 
developed perivascular dermatitis directly as a result of 
herbicide exposure and military service.  Under the 
provisions of 38 U.S.C.A. § 1154 (b), service connection may 
be established in the absence of confirming service medical 
record entries where there is satisfactory lay or other 
evidence that an injury or disease was acquired in combat, if 
the evidence is consistent with the circumstances, conditions 
or hardships of such service.  See 38 C.F.R. § 3.304(d) 
(2007).

In the present appeal, the veteran's service medical records 
are not of record.  However, service personnel records show 
that the veteran participated in combat operations while 
stationed in Vietnam.  In a written statement dated in 
September 1998 and in personal testimony in January 2002; the 
veteran noted that his skin rash first appeared on his legs, 
feet, and chest while in Vietnam.  He stated that he had 
received treatment in a village called Big Bear, near Dong 
Ha, Vietnam.  Post-service, the veteran alleged that he was 
seen one time at Quantico where he received ointments.  

The veteran underwent a VA orthopedic examination in June 
1980.  At that time, that examiner noted that the veteran's 
skin appeared normal upon observation.  VA outpatient 
treatment records dated between January 1981 and September 
1984 do not show any complaints or note any treatment for a 
skin rash.  The record contains several photographs taken by 
the veteran, which show the skin rash as manifested on his 
chest, lower legs, feet, and arms.  

VA outpatient treatment records dated from August 1998 to 
January 1999 are also of record.  In August 1998, the veteran 
presented for emergency treatment for a pruritic skin rash on 
his anterior chest, right foot, and lower legs, which had 
reportedly been present for several weeks, and also a swollen 
knee.  During an August 1998 VA orthopedic evaluation of the 
knee, the physician noted that the veteran had evidence of a 
rash, which almost appeared to be a psoriatic-type rash.  It 
was noted that the veteran had previously been a painter, but 
had not worked for the past couple of years.  August 1998 VA 
outpatient treatment records were to the effect that earlier 
that month, a VA physician initially diagnosed the veteran 
with dermatitis, fungus of idiopathic reaction.  The veteran 
was treated with Lamasil, oral steroids, and a shot of Depo-
Medrol, all with no relief.  

The veteran underwent a VA Agent Orange examination in 
September 1998.  The veteran reported that he worked as a 
supply sergeant in Vietnam between 1967 and 1968.  He 
indicated that he was allergic to penicillin and Benadryl, 
which caused rashes and at times, hives.  The veteran 
reported having extremely itchy rashes in the right foot and 
both legs, and also the arms, forearms, and upper anterior 
chest wall, intermittently.  Upon physical examination, his 
skin was thickened and some scaly skin lesions were noted in 
the dorsum of the right foot and both lower legs, as well as 
the antecubital area and trunks, which were fading.  The 
diagnostic impression was skin rashes suggesting tinea or 
eczema.

Additional VA outpatient treatment records, dated from 
October 1998 to July 2003, show continued treatment for the 
skin rash.  Records in October and November 1998 show that 
the veteran indicated that the rash had been present since 
1968 and had gotten worse within the last three months.  A 
biopsy was ordered.  In December 1998, a clinical biopsy of 
the rash on the right foot revealed perivascular dermatitis.  
Microscopic sections of the skin revealed moderated surface 
hyperkeratosis and parakeratosis.  The epidermis revealed 
acanthosis with focal elongation of rete ridges.  The dermis 
showed a moderate perivascular infiltrate of lymphocytes and 
occasional plasma cells.  The differential diagnosis included 
an allergic contact dermatitis, id eruption, and drug 
eruption.  The VA cumulative records all refer to the skin 
rash as a dermatitis.  

During a hearing held in January 2002, the veteran testified 
that his skin rash first appeared while stationed in Vietnam.  
The veteran stated that he was in the supply company and his 
duties involved unloading supplies from the ships and putting 
them in stockpiles and compounds for the Army and Marine 
Corps.  His duties also involved transporting materials.  He 
indicated that he wore "jungle boots" a lot and that it was 
often wet and rainy.  The veteran testified that he came down 
with trenchfoot, initially on his foot, but it moved up the 
height of his boot, and turned into white scabs, with itching 
and odor.  He stated that he was treated in a village called 
Big Bear, near Dong Ha, and also in once in Quantico upon 
return.  The veteran indicated that the rash had repeatedly 
reoccurred since then.  He identified three physicians who 
had treated him in 1979 for his left shoulder, but was unable 
to recall whether or not he mentioned the rash to them.  He 
did however, indicate that two of them were deceased and the 
third did not have any other pertinent records.  

In September 2002, M. T. B., M.D., a private orthopedic 
physician, submitted correspondence which showed treatment 
for a left knee problem.  In his correspondence, M. T. B., 
M.D. wrote that the veteran developed a trench-type foot 
syndrome while walking the swamps of Vietnam.  He indicated 
that the veteran occasionally had a reactivation of symptoms 
within his leg that caused some ulceration below the knee.  
M. T. B., M.D. further stated that the veteran had none of 
this recently, nor did it seem to be associated with his 
current knee pains.  

Private medical records received from WGH, dated between 
October 2002 and June 2003, show treatment for left knee and 
cardiac disorders.  VA outpatient treatment records dated 
between August 2003 and November 2004 are negative for 
treatment related a skin disorder.  

The veteran underwent a VA skin examination in July 2005.  
The examiner reviewed the claims prior to the examination.  
The veteran reported that his skin rash started while he was 
in Vietnam, between 1967 and 1968.  He stated that he woke up 
one morning and noticed the rash on both ankle areas, which 
apparently started very suddenly.  He went to the dispensary 
where he was evaluated and received topical steroids which 
seemed to help.  The veteran also reported that his skin 
disorder was recurrent, with 1-2 episodes in the wintertime, 
and at least 3-4 in the summer months.  The last episode of 
reoccurrence was 2 weeks prior to this examination, whereupon 
the veteran immediately used his topical steroids and the 
problem was alleviated.  Currently, the veteran was 
asymptomatic other than redness on the medial malleolus on 
the lower extremities, some redness, erythema, and slight 
dryness of the skin.  Previous treatment included topical 
steroids and hydrolyzing, which cause the rash to subside.  
The veteran was noted to be allergic to penicillin, Benadryl, 
and Prednisone.  Flare-up symptoms included itching, burning, 
flaking and scaling, starting in the medial malleolus 
bilaterally.  No malignancy or skin neoplasm has been noted.  
Biopsies and skin scrapings were done in the past, the most 
recent of which revealed perivascular dermatitis.  

Upon physical examination of the area where the rash 
reappears (medial malleolus), there was redness, erythema, 
and some slight burning involving an area about 3 inches by 3 
inches, on the left lower extremity and an area of erythema 
about 2 inches by 2 inches on the right medial malleolus.  
The skin was dry and there were some venous stasis changes.  
The involved areas upon reoccurrence were less than 10 
percent of the lower extremities.  There was no drainage or 
lesions in the interdigitial space.  The examiner indicated 
that the skin disorder was in a quiescent stage.  However, he 
reviewed the photographs submitted by the veteran at the 
examination.  The examiner noted that the veteran had a 
diagnosis of perivascular dermatitis by previous biopsy.  The 
examiner concluded that it the perivascular dermatitis was 
not related to Agent Orange or other herbicide exposure 
during Vietnam service.

In a March 2006 lay statement, S. M., Jr., a former fellow 
service member, recalled that the veteran was treated at a 
field hospital for malaria in or near Dong Ha, Vietnam.

Based upon the available evidence, the Board finds that 
service connection for a skin rash is not warranted.  As 
noted, the veteran's service medical records are unavailable.  
Thus initially, there is no objective evidence to show that 
the current perivascular dermatitis is indeed the same skin 
rash that the veteran claims to initially have manifested 
while in service other than the veteran's contention.  

However, the Board notes that service connection may be 
established under the provisions of 38 C.F.R. § 3.303(b), for 
any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
the disease was incurred in service. 38 C.F.R. § 3.303(d).  
For the showing of chronic disease in service, there are 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
chronic.  Continuity of symptomatology is required only where 
the condition noted during service is not, in fact, shown to 
be chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim. 
38 C.F.R. § 3.303(b).

In this regard, although the veteran has maintained that his 
skin disorder has been present since 1968 and continued to 
reoccur since, there is no evidence in the claims file of 
this fact.  The record is negative for any evidence of a skin 
disorder prior to August 1998.  The Board observes that 
during the earliest VA examination of record, dated in June 
1980, the veteran's skin was normal upon examination.  The 
examiner noted a scar on the veteran's left anterior 
shoulder, so presumably a large skin rash on the veteran's 
chest (as seen in his photographs) would have been visible as 
well.  In addition, VA outpatient records of general medical 
treatment dated from 1981 to 1984 show no subjective 
complaints of a skin rash, nor any objective findings of 
such.  Overall, the record is completely absent of any 
subjective or objective evidence of a skin disorder until 
1998; thus no continuity of symptomatology has been shown.  
The veteran separated from service in March 1968, and the 
first objective manifestations of the skin rash was 30 years 
after service, as shown in 1998 clinical records, which 
reflect clinical findings of perivascular dermatitis.  
This manifestation is too remote in time from service to 
relate to service absent competent (medical) evidence to the 
contrary.  See Maxson v. West, 12 Vet. App. 453 (1999), 
aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (incurrence of a 
disorder or disease during service may be rebutted by absence 
of medical treatment for, or related complaints about, the 
claimed condition for a prolonged period after service).  The 
record contains no competent medical evidence which shows an 
etiological relationship between the currently diagnosed skin 
disorder and military service.  Rather, a VA physician who 
reviewed the veteran's medical history (which included prior 
skin biopsies) and performed a physical examination 
determined that the current skin disorder of perivascular 
dermatitis, is not related to Agent Orange of any other 
herbicide exposure.  

The record does not otherwise contain any competent medical 
evidence, nor satisfactory lay evidence in the form of buddy 
statements, which shows that the veteran's skin disorder is 
due to herbicide exposure or another aspect of military 
service.  Thus, while the veteran may sincerely believe he 
has a skin disorder as a result of his military service, he 
is not a licensed medical practitioner.  As such his opinion 
is not probative concerning questions of medical causation.  
See generally Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

On the basis of the foregoing, the Board finds that the 
criteria for establishing service connection for a skin rash 
have not been met.  In reaching this conclusion, the Board 
has considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claim, that doctrine is not applicable 
in this appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. at 55-57 (1990).



ORDER

Service connection for a skin rash is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


